Citation Nr: 0106700	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
myositis and L4-L5 bulging disc secondary to service-
connected bilateral chondromalacia of the knees.

2.  Entitlement to service connection for a stomach condition 
secondary to service-connected bilateral chondromalacia of 
the knees.

3.  Entitlement to an increased rating for service-connected 
right knee chondromalacia of the patella, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
left knee chondromalacia of the patella, currently evaluated 
as 0 percent disabling.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active duty service from December 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  In February 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for lumbosacral myositis and L4-L5 bulging disc 
secondary to service-connected bilateral chondromalacia of 
the knees as not well grounded.  The RO also granted an 
increased rating claim for service-connected right knee 
chondromalacia of the patella, and increased the evaluation 
for this disability to 10 percent, and denied claims for 
increased evaluations for service connected left knee 
chondromalacia of the patella, and a skin condition, with 
both disabilities evaluated as 0 percent disabling.  In July 
1998, the RO denied a claim for a stomach condition secondary 
to service-connected bilateral chondromalacia of the knees as 
not well grounded.  The veteran has appealed all decisions 
except the denial of his claim for a higher evaluation for 
his service-connected skin condition, for which a timely 
notice of disagreement was not received, and this claim is 
therefore not before the Board at this time.  See 38 C.F.R. 
§ 20.201 (2000).  

Internal correspondence from the RO indicates that in August 
1999, the RO received a request for a hearing before a 
hearing officer at the RO.  In February 2000, the RO sent the 
veteran notice that a hearing was scheduled on March 14, 
2000.  However, on the day of the hearing the veteran filed a 
notice essentially stating that he no longer desired a 
hearing.  Subsequently, in his substantive appeal to the 
denial of his claim for a stomach condition, received in July 
2000, the veteran again stated that he desired a hearing 
before a hearing officer at the RO.  In February 2000, the RO 
sent the veteran notice that a hearing was scheduled on 
September 21, 2000.  However, the veteran failed to report 
for that hearing, and there is no indication in the record as 
to the reasons therefor.  As such, the Board has construed 
the veteran's failure to appear as a withdrawal of his 
hearing request in accordance with 38 C.F.R. § 20.704(d) 
(2000).  Accordingly, the Board will proceed without further 
delay.

The veteran's claims of entitlement to service connection for 
lumbosacral myositis and L4-L5 bulging disc, and a stomach 
condition, with both claims secondary to service-connected 
bilateral chondromalacia of the knees, are the subject of the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected left knee chondromalacia 
of the patella is manifested by a full range of motion, and 
is not shown to be manifested by slight recurrent subluxation 
or lateral instability or functional loss or objective pain 
on motion.  

2.  The veteran's service-connected right knee chondromalacia 
of the patella is manifested by complaints of pain, objective 
evidence of moderate painful motion and a full range of 
motion, but is not shown to be manifested by moderate 
recurrent subluxation or lateral instability, or functional 
loss.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee 
chondromalacia of the patella have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).

2.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia of the patella have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the claims file was apparently 
lost by the RO, and that the claims file has been 
reconstructed.  The RO has granted service connection for 
left and right knee chondromalacia of the patella, and 
assigned an effective date for service connection of March 
28, 1990.  In the February 1998 rating decision on appeal, 
the RO granted a claim for an increased rating for the right 
knee by increasing the right knee evaluation to 10 percent, 
and denied a claim for an increased rating for left knee 
chondromalacia of the patella, evaluated as 0 percent 
disabling (noncompensable).  The RO assigned an effective 
date of December 1, 1994 for the 10 percent rating for the 
right knee.  With regard to this effective date, the RO 
explained that as the veteran's claims file had been lost, 
they had established the date of his increased rating claim 
as the date of the RO's computer-generated letter which it 
indicated that the veteran's claim had been received, i.e., 
December 1, 1994.  The RO stated that this was the earliest 
date found.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is permissible to evaluate a veteran's service-connected 
disabilities under provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2000).  In this case, the 
RO evaluated the veteran's left and right knee chondromalacia 
of the patella as analogous to a "other" impairment of the 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating will be assigned for an 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not shown.  38 C.F.R. § 4.31 
(2000).

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (2000). 

VA outpatient treatment records (from the Ponce Outpatient 
Clinic), dated between 1989 and 1994, show that the veteran 
was treated for arthralgias on occasion, with the first 
specific mention of knee pain found in an October 1994 
report, which contains complaints of bilateral knee pain.  
The assessment was rule out osteoarthritis.  In April 1997, 
he again complained of bilateral knee pain.  The diagnoses 
included disc disease by history, gastritis and allergic 
reaction, with no diagnosis of a knee condition.  

A VA joints examination report, dated in February 1998, shows 
that the veteran had a full range of motion in both knees.  
He complained of moderate anterior knee pain associated with 
occasional locking of the right knee, with these symptoms 
aggravated by standing for a long time.  He also complained 
that he could not squat to change the tire of a car.  He 
reported that a VA MRI performed in January 1995 showed 
normal findings except for bilateral small knee effusions.  
There was no evidence of meniscus or ligament tears.  On 
examination, there was no objective evidence of effusion, 
instability, redness, head or abnormal movement.  There was 
mild crepitation.  Gait was normal.  There were no signs of 
inflammatory arthritis.  The examiner indicated that there 
was no objective evidence of painful motion of the left knee, 
nor was there objective evidence of weakness or guarding 
movement of the left knee.  There was objective evidence of 
moderate painful motion on all movements of the right knee, 
and the right knee had moderate tenderness to palpation.  The 
right knee had a positive patellar grinding test.  The 
veteran was noted to have a good response to Relafen, 500 
milligrams, p.o., b.i.d.  The diagnosis was bilateral knee 
chondromalacia patella, and bilateral small knee effusions by 
MRI January 1995.

A report from Dr. Ramon Rodriguez Ramos, dated in March 2000, 
states that the veteran is under treatment for his knees with 
"a condition of the patella" which equally affects both 
knees.  


I.  Left Knee

The veteran argues that a higher evaluation is warranted for 
his left knee.  No specific details have been provided. 

The evidence does not show that the veteran's left knee 
disability is productive of any recurrent subluxation or 
lateral instability.  Therefore, a rating of 10 percent under 
DC 5257 is not warranted.  The Board notes that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in  DeLuca v. Brown, 8 Vet. 
App. 202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996). 

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee a 0 percent rating will be 
assigned for flexion limited to 60 degrees and extension 
limited to 5 degrees.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees and extension is limited to 
10 degrees.  However, there is no evidence to show a 
limitation of motion of the left knee.  Therefore, the 
criteria for a 10 percent rating under either DC 5260 or DC 
5261 have not been met.  

The Board notes that the veteran has reported that he has 
pain in his left knee.  VA is required to take pain symptoms 
into account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the 
Board notes that there is no evidence of atrophy, or left 
knee pathology.  Although bilateral small knee effusions were 
reported from a January 1995 MRI, at the time of the February 
1998 VA examination, the examiner indicated that there was no 
objective evidence of painful motion of the left knee, nor 
was there objective evidence of weakness or guarding 
movement.  There is no other evidence of functional loss.  
Given the foregoing, and the fact that the veteran has no 
limitation of motion, there is insufficient evidence of 
functional loss due to left knee pathology to support a 
conclusion that a 10 percent rating is warranted under either 
DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 
4.40 and 4.45.  Accordingly, there is no current evidence 
that the veteran's left knee is manifested by a limited range 
of motion such that a rating of 10 percent is warranted under 
either DC 5260 or DC 5261.  Id.  

Based on the foregoing, the Board finds that the impairment 
resulting from the veteran's left knee condition warrants no 
higher than a 0 percent rating.


II.  Right Knee

The veteran argues that a higher evaluation is warranted for 
his right knee.  No specific details have been provided. 

Under DC 5257, a 20 percent rating will be assigned for an 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability.  In this case, there is 
no evidence showing that the veteran's right knee disability 
is productive of any recurrent subluxation or lateral 
instability.  Therefore, a rating in excess of 10 percent 
under DC 5257 is not warranted.  The Board notes that since 
DC 5257 is not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45, as interpreted in  DeLuca v. Brown, 
8 Vet. App. 202 (1995), do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 9 (1996). 

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 20 percent rating will be 
assigned for flexion limited to 30 degrees and extension 
limited to 15 degrees.  However, there is no evidence to show 
a limitation of motion of the right knee.  Therefore, the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261 have not been met.  

The Board notes that the veteran has reported that he has 
pain in his right knee.  VA is required to take pain symptoms 
into account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this regard, 
bilateral small knee effusions were reported from a January 
1995 MRI, and at the time of the February 1998 VA 
examination, the examiner indicated that there was objective 
evidence of moderate painful motion on all movements of the 
right knee, and that the right knee had moderate tenderness 
to palpation.  The right knee also had a positive patellar 
grinding test.  However, there is no evidence of functional 
loss such as atrophy, loss of coordination or other right 
knee pathology.  Given the foregoing, and the fact that the 
veteran has no limitation of motion, there is insufficient 
evidence of functional loss due to right knee pathology to 
support a conclusion that a 20 percent rating is warranted 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, there is no current 
evidence that the veteran's right knee is manifested by a 
limited range of motion such that a rating of 20 percent is 
warranted under either DC 5260 or DC 5261.  Id.  

Based on the foregoing, the Board finds that the impairment 
resulting from the veteran's right knee condition warrants no 
higher than a 20 percent rating.





III.  Conclusion

The Board has determined that increased evaluations for the 
veteran's service-connected right and left knee 
chondromalacia of the patella are not warranted.  To that 
extent, the written testimony of the veteran as to an 
increased level of severity of the disabilities at issue is 
unsupported.  The Board finds that the more objective VA 
examination is more probative of the degree of impairment 
than the veteran's subjective statements.  To the extent that 
Dr. Rodriguez-Ramos stated that the condition equally affects 
both knees, he did not provide any clinical findings for 
determining the degree of the impairment of either knee.  
Based on the remarkable lack of detain contained in the Dr. 
Rodriguez-Ramos statement, we conclude that the more precise 
VA report is more probative.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable rating for service-connected left knee 
chondromalacia of the patella is denied.

A rating in excess of 10 percent for service-connected right 
knee chondromalacia of the patella is denied.


REMAND

In rating decisions dated in February and July of 1998, the 
RO denied the veteran's claims of entitlement to service 
connection for lumbosacral myositis and L4-L5 bulging disc, 
and a stomach condition, with both claims secondary to 
service-connected bilateral chondromalacia of the knees, as 
not well grounded.  During the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claims of entitlement to service 
connection for lumbosacral myositis and L4-L5 bulging disc, 
and a stomach condition, with both claims secondary to 
service-connected bilateral chondromalacia of the knees.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the veteran's claims without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the veteran's claims under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should readjudicate the 
claims, specifically considering the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000, and the RO should ensure that its 
efforts conform to all relevant 
provisions of the Act.  

2.  The veteran is informed that he 
remains under a duty to submit evidence 
in support of the claims.  If the veteran 
has or can obtain evidence that 
establishes that he has either 
lumbosacral myositis and L4-L5 bulging 
disc, or a stomach condition, secondary 
to service-connected bilateral 
chondromalacia of the knees, that 
evidence must be submitted by him to the 
RO.

If any of the benefits sought on appeal are not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case, and afford a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  The veteran is 
free to submit additional evidence in support of his claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



